Citation Nr: 1757936	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to July 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the Veteran's claim of entitlement to service connection for sleep apnea.

In March 2013, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

This case was last before the Board in October 2014, when the claim was remanded further development.  On remand, however, the Agency of Original Jurisdiction (AOJ) continued to deny the claim, as reflected in a March 2015 Supplemental Statement of the Case (SSOC), so the claim is again before the Board for further appellate review.  As will be explained, however, still more development is required, so the Board is again remanding this claim to the AOJ.


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  In service-connection claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the Veteran claims that she has been treated for a sleep disorder since service.  See June 2010 Notice of Disagreement (NOD).  Moreover, medical evidence of record shows that her service-connected disabilities have caused some sleep disturbance.  See, e.g., March 2015 VA Examination (sleep disturbance caused by esophageal reflux); January 2015 VA Mental Disorders Examination (disturbed sleep due to anxiety).  Therefore, as there is evidence of a current disability, as well as the fact that she is not only competent to report lay-observable events, but there is nothing in the record impugning her credibility, a VA examination and opinion are needed to determine the nature and etiology of her claimed sleep apnea - particularly its purported relationship with her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Additionally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, this claim is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to this claim.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).


2.  After receiving all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of her sleep apnea.  Her claim file, including a complete copy of this remand, must be made available to the examiner in conjunction with the examination for consideration and review of the pertinent history.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's sleep apnea incepted during her military service from November 1974 to July 1975 or is otherwise related or attributable to her service?

(b)  Alternatively, is it at least as likely as not (50 percent or higher probability) that her sleep apnea is proximately due to, the result of, or being aggravated by a service-connected disability, but especially her service-connected generalized anxiety disorder, to include medication used to treat this disability, and/or her gastroesophageal reflux disease (GERD), to include medication used to treat that disability?

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.


The examiner should also note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progression of the nonservice-connected disability.

If the examiner concludes the Veteran's service-connected generalized anxiety disorder and/or GERD has aggravated her sleep apnea, then the examiner should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words the examiner is asked to compare the current impairment to what the Veteran had as a baseline.

All answers to these questions must be supported by explanatory rationale, that is, with underlying reasoning, including citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The mere absence of indication of contemporaneous medical evidence in the service treatment records (STRs) cannot, alone, serve as the basis for an unfavorable opinion, unless there is explanation as to why this absence has relevance or bearing on this claim.


3.  Ensure the opinion is responsive to the questions asked.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing this and any other development deemed necessary, readjudicate this claim in light of all additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

